Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/08/2020, with respect to the rejection(s) of claim(s) 1 under Szubbocsev/Brady have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Szubbocsev in view of Ferguson et al. US 2019/0047356.
Applicant’s arguments, see remarks, filed 12/08/2020, with respect to the rejection(s) of claim(s) 7 under Szubbocsev/Harvey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Szubbocsev/Harvey in view of Ferguson et al. US 2019/0047356 and Kisiler et al. US 2018/0018619.
Applicant’s arguments, see remarks, filed 12/08/2020, with respect to the rejection(s) of claim(s) 15 under Szubbocsev/Harvey/Brady have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Szubbocsev in view of Ferguson et al. US 2019/0047356.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17 recites the limitation "the aerial or terrestrial mobile robotic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev US 2019/0250636 in view of Ferguson et al. US 2019/0047356.
Szubbocsev discloses an apparatus comprising:
(Re claim 1,15,17) “a communication interface, disposed in a CA/AD vehicle, to receive from a loading service control device … information from a loading service control device to load one or more items into a storage space” (902A-E, 906, 904 figure 9). “using an automated loading device” (para 0015). “received information including characteristics of the one or more items” (para 0055). “location of the loading area” (para 0055). “an appointed time to be at the loading area” (para 0049, 0098). “environment parameters” (para 0034). “a control unit, coupled to the communication interface, to issue instructions to a navigation system of the CA/AD vehicle to move the CA/AD vehicle to a loading area at an appointed time, based on the received information … different from a current location” (para 0098, 0067, 316 figure 3). “determine a driving route to a subsequent destination taking into consideration placement of the one or more … items in the storage space” (326 figure 3).

Ferguson teaches the loading area is at a store or a shopping mall or that groceries are being loaded and transported (abstract, para 0079).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev to include picking up grocery items at stores and other locations because this greatly increases what can be delivered and ordered.
(Re claim 2) “align the CA/AD vehicle with the automated loading device to receive one or more items” (para 0067).
(Re claim 6) “storage space includes a storage compartment … trunk … seat … roof” (para 0067).
(Re claim 17) “notify the user device the loading service has been initiated … communicate … collected data … instruct the CA/AD to move … for loading” (figure 3).
(Re claim 18) “authenticate the CA/AD vehicle before one or more items are loaded” (para 0060, 0100).
	(Re claim 19) “collected data from the one or more data sources includes a user request … CA/AD vehicles” (para 0055, 0100, 0098).
	(Re claim 20) “data from the sensor … radar … ultrasonic … video … LiDAR … inertial sensor data” (para 0003, 0100, 0147).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev US 2019/0250636 in view of Harvey US 2015/0379468, Ferguson et al. US 2019/0047356 and Kisiler US 2018/0018619.

Szubbocsev does not disclose an aerial or terrestrial mobile robotic device launched from the CA/AD vehicle or transmitting characteristic of grocery items including whether an item is perishable and if the items are packaged in boxes or bags.
Harvey teaches an aerial or terrestrial mobile robotic device launched from the CA/AD vehicle (21 figure 1,2).
Ferguson teaches transmitting grocery information including perishability (para 0041, 0117).
Kisiler teaches transmitting data regarding whether items are packaged in boxes or bags (para 0115, 0057, 0059).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev to include an aerial or terrestrial mobile robotic device launched from the CA/AD vehicle because it can be used to load and deliver items to and from more locations. Additionally including transmitting characteristic of grocery items including whether an item is perishable and if the items are packaged in boxes or bags because it allows for improved planning on how to store and transport the groceries to be delivered.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev/Ferguson in view of Harvey US 2015/0379468.
Szubbocsev/Ferguson discloses the system as rejected in claim 1.
(Re claim 3) Szubbocsev does not disclose an aerial or terrestrial mobile robotic device launched from the CA/AD vehicle.

It would have been obvious to one skilled in the art to modify the system of Szubbocsev to include an aerial or terrestrial mobile robotic device launched from the CA/AD vehicle because it can be used to load and deliver items to and from more locations.
Szubbocsev does not disclose the loading area is at a store or a shopping mall.
Ferguson teaches the loading area is at a store or a shopping mall (col 6 lines 39-51).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev to include picking up items at stores and other locations because this greatly increases what can be delivered and ordered.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev/Ferguson in view of Folks et al. US 10,300,832.
Szubbocsev/Ferguson discloses the system as rejected above.
Szubbocsev/Ferguson does not disclose a configuration unit to reconfigure the storage space based on received information.
Folks teaches a configuration unit to reconfigure the storage space based on received information (abstract, figure 3).
It would have been obvious to one skilled in the art modify the system of Szubbocsev/Brady to include a configuration unit to reconfigure the storage space based on received information because it allows for the maximization of storage space and items which can be transported.

s 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev/Harvey/Ferguson/Kisiler in view of Arunapuram US 2012/0158627.
Szubbocsev/Harvey/Ferguson/Kisiler discloses the system as rejected above.
Szubbocsev/Harvey/Ferguson/Kisiler does not disclose a loading algorithm, based on the knapsack problem or other algorithms, to shorten an amount of time to load or other loading problems.
Arunapuram teaches a loading algorithm, based on the knapsack problem or other algorithms, to shorten an amount of time to load or other loading problems (figure 1, para 0006).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev/Harvey/Ferguson/Kisiler to include a loading algorithm, based on the knapsack problem or other algorithms, to shorten an amount of time to load or other loading problems because it can optimize delivery times, reduce costs and protect items.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev/Harvey/Ferguson/Kisiler 
Szubbocsev/Harvey discloses the system as rejected above.
Szubbocsev/Harvey does not disclose a notification unit to provide a notification message that there is not enough space to place one or more items based on received information.
Kisiler teaches a notification unit to provide a notification message that there is not enough space to place one or more items based on received information (1208 figure 12).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev/Harvey to include a notification unit to provide a notification message that there is not enough space to place one or more items based on received information because it prevent items from being jammed into too small a space or suggest other ways of storing the items.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev /Ferguson in view of Ducrou et al. US 10/482,421.
Szubbocsev /Ferguson discloses the apparatus as rejected in claim 15.
Szubbocsev /Ferguson does not disclose analyzing the availability of parking spaces and an aerial or terrestrial mobile robotic device when scheduling the appointed time.
Ducrou teaches analyzing the availability of parking spaces and an aerial or terrestrial mobile robotic device when scheduling the appointed time (col 9 lines 5-17, col 7 lines 56-64).
It would have been obvious to one skilled in the art to modify the system of Szubbocsev /Ferguson to include analyzing the availability of parking spaces and an aerial or terrestrial mobile robotic device when scheduling the appointed time because it helps ensure customer satisfaction by reducing delays in loading.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651